Citation Nr: 0201693	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  00-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to June 6, 1996, for 
the assignment of an increased rating of 40 percent for 
service connected diabetes mellitus. 

Entitlement to a rating in excess of 40 percent for service 
connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from June 20, 1975, to January 9, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted an increased rating of 40 
percent for the claimant's service-connected diabetes 
mellitus, effective December 18, 1998.  The claimant 
appealed, seeking a rating in excess of 40 percent for 
diabetes mellitus and an effective date prior to December 18, 
1998, for the assignment of the 40 percent rating for 
diabetes mellitus.  During the pendency of this appeal, a 
rating decision of June 2000 granted an earlier effective 
date of June 6, 1996, for the assignment of the increased 
rating of 40 percent for his service-connected diabetes 
mellitus.  The veteran has continued his appeals for an 
earlier effective date and for a rating in excess of 40 
percent for that disability. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000);  see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA imposes certain 
duties on VA.  In this case, while the RO did not have the 
benefit of the explicit provisions of the VCAA, the extensive 
development shown in the record indicates that there is no 
reasonable possibility that further assistance to the 
appellant will aid in substantiating his claims.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date as the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address the reopening of a previously and 
finally denied claim, the regulations pertaining to reopened 
claims are inapplicable to this appeal.  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

On December 18, 1998, the appellant submitted a claim for a 
rating in excess of the currently assigned 20 percent 
evaluation for his service-connected diabetes mellitus, as 
well as lay statements from relatives and associates, and 
identified sources of current medical evidence pertaining to 
that condition.  The RO obtained all private and VA medical 
evidence identified by the claimant, and notified him of the 
action taken by RO letter of April 21, 1999.  A rating 
decision of May 24, 1999, granted an increased rating of 40 
percent for the claimant's service-connected diabetes 
mellitus, effective December 18, 1998, the date of receipt of 
his reopened claim.  The claimant and his representative were 
notified of that action by RO letter of June 8, 1999, with a 
copy of the rating decision, which notified the claimant of 
the issue addressed, the evidence considered, the pertinent 
law and regulations, the applicable provisions of VA's Rating 
Schedule, the decision reached, the reasons and bases for the 
decision, his right to appeal that determination and to have 
a personal hearing, and the time limit in which to do so.  
The claimant was further informed that a future VA 
examination was to be scheduled to further evaluate the 
disabling manifestations of that condition.  A special VA 
diabetes mellitus examination was conducted on June 15, 1999, 
and a rating decision of July 6, 1999, continued the 40 
percent evaluation for his service-connected diabetes 
mellitus.  The veteran and his representative were notified 
of that action by RO letter in July 9, 1999, with a copy of 
the rating decision, which notified the claimant of the issue 
addressed, the evidence considered, the applicable provisions 
of VA's Rating Schedule, the decision reached, the reasons 
and bases for the decision, his right to appeal that 
determination and to have a personal hearing, and the time 
limit in which to do so.  

Following receipt of his Notice of Disagreement, the claimant 
and his representative were provided a Statement of the Case 
on January 27, 2000, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, the applicable provisions of VA's Rating 
Schedule, the reasons and bases for the decision, his 
responsibility to submit evidence to support his claims, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claims.  

The claimant perfected his claim in May 2000, and requested a 
hearing before a traveling Member of the Board.  Following 
the receipt of additional evidence, a rating decision of June 
2000 granted an earlier effective date of June 6, 1996, for 
the grant of the increased 40 percent evaluation for diabetes 
mellitus, and the claimant was notified of that action by RO 
letter of October 24, 2000.  A Supplemental Statement of the 
Case was issued on October 24, 2000, which notified him of 
the issues addressed, the additional evidence considered, the 
pertinent law and regulations, the applicable provisions of 
VA's Rating Schedule, the adjudicative actions taken, the 
decisions reached, and the reasons and bases for the 
decision.  

In a letter to the RO, dated in November 2000, the appellant 
requested consideration of a rating in excess of 20 percent 
for the period from May 11, 1980, to June 6, 1996.  In an RO 
letter of February 22, 2001, the claimant was informed that 
his rating for diabetes mellitus from January 10, 1980, 
through May 11, 1980, remained at 10 percent, while the 
evaluation for that disability from May 12, 1980, through 
June 5, 1996, remained at 20 percent disabling.  For reasons 
explained in the text of this decision, those determinations 
are not in appellate status.  On May 11, 2001, the appellant 
appeared and offered testimony in support of his claims at a 
travel Board hearing held at the RO before the undersigned 
traveling Member of the Board.

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
and the RO letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The 
appellant has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the 
determination of his claims, or asked that any additional 
evidence be obtained.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  Further, the appellant was provided a special VA 
diabetes mellitus medical examination in June 1999, and all 
current medical evidence identified by the claimant has been 
obtained.  Based upon the foregoing, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the instant appeal has been obtained by the RO, and that VA's 
duty of notification to the claimant of required information 
and evidence and its duty to assist him in obtaining all 
evidence necessary to substantiate his claims have been fully 
met.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  



2.  An unappealed rating decision of December 1980 granted 
service connection for diabetes melitis, rated as 10 percent 
disabling from January 10, 1980, while a rating decisions of 
April 1994 granted an increased rating of 20 percent for that 
disability, effective September 21, 1992; the veteran failed 
to perfect his appeal of the latter determination, and that 
decision became final after one year.  

3.  On December 18, 1998, the veteran filed a claim for an 
increased rating for service-connected diabetes mellitus; a 
rating decision of May 1999 granted an increased rating of 40 
percent for that disability, effective December 18, 1998, and 
the veteran appealed.  

4.  During the pendency of this appeal, a rating decision of 
June 2000 granted an earlier effective date of June 6, 1996, 
for the assignment of a 40 percent rating for diabetes 
mellitus. 

5.  Effective June 6, 1996, the veteran's service connected 
diabetes mellitus was manifested by moderately frequent 
episodes of hypoglycemic reaction and a large daily insulin 
dosage, without loss of weight and strength, a restricted 
diet, careful regulation of activities, avoidance of 
strenuous occupational or recreational activities, repeated 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, or evidence of mild diabetic 
complications.  

6.  The veteran's service-connected diabetes mellitus is not 
manifested by unusual or exceptional factors such as marked 
interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  




CONCLUSIONS OF LAW

1.  An effective date prior to June 6, 1996, for the grant of 
an increased rating of 40 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. § 5110 (West 1991);  
38 C.F.R.§ 3.114(a)(1), Part 4, § 4.119, Diagnostic Code 
7913, effective June 6, 1996.  

2.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001);  
38 C.F.R.§ 3.321(b)(1), Part 4, § 4.119, Diagnostic Code 
7913, effective June 6, 1996.

3.  The veteran's service-connected diabetes mellitus 
presents no exceptional or unusual disability picture such as 
to warrant an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to an effective 
date prior to June 6, 1996, for the assignment of a 40 
percent evaluation for his service-connected diabetes 
mellitus, and that the current severity of that disability 
warrants assignment of a rating in excess of 40 percent for 
his service-connected diabetes mellitus.  

I.  The Evidence

The record shows that the veteran was separated from service 
on January 9, 1980.  He was found to have diabetes mellitus 
on admission to Eugene Hospital & Clinic, Eugene, Oregon, on 
May 12, 1980, and was started on insulin, 10 NPH units of 
insulin subcutaneously in the mornings.  That dosage was 
subsequently raised to 35 NPH units, then to 45 NPH units on 
May 23, 1980.  VA examination in May 1980 found that he was 
on 50 NPH units of insulin, subcutaneously, and that his 
glucose and ketone levels were negative (normal), and 
diagnosed diabetes mellitus.  A rating decision of December 
1980 granted presumptive service connection for diabetes 
mellitus, rated as 10 percent disabling from January 10, 
1980, the day following service separation.  That decision 
was not appealed and became final after one year.  

On January 28, 1994, the veteran sought an increased rating 
for his service-connected diabetes mellitus, asserting that 
he usually required 70 units of insulin daily, sometimes 80, 
and requested that the records from the VAMC, Roseburg and 
Portland be obtained.  VA outpatient treatment records from 
the VAMC, Roseburg, show the following blood sugar levels: 
102 on August 15, 1990; 201 on August 9, 1991; 56 on February 
3, 1992; and 88 on January 26, 1994.  An entry dated in 
September1992, showed that the veteran had insulin dependent 
diabetes mellitus (IDDM), while an entry in February 1993 
revealed blood sugar of 340, brought to 42 by NPH dosage of 
45 NPH units.  It was noted that reported blood sugar levels 
were somewhat aberrant, and that the veteran's diet was not 
consistent with ADA standards, and it was suggested that diet 
controls be implemented.  Entries in March 1993, August 1993, 
and January 1994 showed that the veteran's insulin-dependent 
diabetes mellitus was controlled by daily insulin injections.  
A rating decision of January 1994 granted an increased rating 
of 20 percent for that disability, effective September 21, 
1992.  The veteran appealed that decision, seeking an 
increased evaluation, but failed to perfect his appeal, and 
that decision became final after one year.  

On December 18, 1998, the veteran reopened his claim for a 
rating in excess of 20 percent for diabetes mellitus, citing 
numerous episodes of hypoglycemic reactions during the past 
year, requiring that an ambulance to be called on one 
occasion, and members of his family to take action to revive 
him.  He reported treatment at the VA's Eugene Clinic, and at 
McKenzie-Willamette Hospital, and requested a VA compensation 
and pension examination.  He submitted lay statements from 
members of his family, from a long-time associate, and from a 
co-worker.  The RO obtained private treatment records of the 
veteran from McKenzie-Willamette Hospital, dated in August 
1997; private treatment records of the veteran from the 
Eugene Hospital & Clinic, dated from May 1980 to September 
1989; a February 1999 letter from a VA nurse practitioner at 
the Eugene VA Clinic; and outpatient clinic records from the 
VA's Eugene Clinic, dated from March 1997 to January 1999.  

A rating decision of May 1999 increased the evaluation for 
the veteran's service-connected diabetes mellitus from 20 
percent to 40 percent disabling, effective December 18, 1998, 
the date of receipt of his claim for an increased rating.  As 
noted, the veteran appealed , seeking a rating in excess of 
40 percent for his service-connected diabetes mellitus, and 
an effective date prior to December 18, 1998, for the 
assignment of that 40 percent rating. 

During the pendency of the veteran's appeal, additional 
medical evidence was received at the RO, including additional 
medical records from the Eugene Hospital & Clinic, dated from 
July 1983 to September 1989; VA outpatient treatment records 
from the VAMC, Roseburg, dated from March 1997 to May 1999; 
and a report of a special VA diabetes mellitus examination in 
June 1999.  Based upon that additional evidence, a rating 
decision of June 2000 granted an earlier effective date of 
June 6, 1996, for the assignment of an increased rating of 40 
percent for the veteran's service-connected diabetes 
mellitus, based upon the effective date of newly-revised 
criteria for diabetes mellitus.  The Board must now determine 
whether a rating in excess of 40 percent is warranted for the 
veteran's service-connected diabetes mellitus, and whether an 
effective date prior to June 6, 1996, is warranted for the 
assignment of the increased evaluation of 40 percent for that 
disability.  

II. Analysis

Entitlement to an Effective Date Prior to June 6, 1996, for 
the Assignment of a 40 Percent Evaluation for Diabetes 
Mellitus

Historically, the record shows that a rating decision of 
December 1980 granted service connection for diabetes 
mellitus, rated as 10 percent disabling from January 10, 
1980, while a rating decision of April 1994 granted an 
increased rating of 20 percent for that disability, effective 
September 21, 1992.  The veteran initiated an appeal of the 
latter decision, seeking an increased evaluation, but failed 
to perfect his appeal, and that decision became final after 
one year.  Those final decisions cannot be reopened except by 
a showing of clear and unmistakable error of fact or law in 
their adjudication.  See 38 U.S.C.A. § 5112(b)(6); 38 C.F.R. 
§§ 3.104(a), 3.105(a).  

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991) 
and 38 C.F.R. § 3.400 (2001), the effective date of an 
evaluation and award of VA disability compensation benefits 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later, unless otherwise provided.  Further, governing law and 
regulations provide that the effective date of an award of 
disability compensation based on direct service connection 
will be the day following separation from active service or 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later, under the provisions of 38 C.F.R. §  3.400(b)(2)(i) 
(2001).  In addition, governing law and regulations provide 
that the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A.  § 5110(b)(2) (West 1991);  38 C.F.R. 
§ 3.400(o)(2) (2001).  

On December 18, 1998, the veteran reopened his claim for a 
rating in excess of 20 percent for service-connected diabetes 
mellitus, and a rating decision of May 1999 increased the 
evaluation for that disability from 20 percent to 40 percent 
disabling, effective December 18, 1998, the date of receipt 
of his claim for an increased rating, pursuant to the 
provisions of 38 U.S.C.A. § 5110(a)  and 38 C.F.R. § 3.400.  
However, the claimant had potential entitlement to an even 
earlier effective date up to one year prior to the date of 
receipt of his claim for increase (i.e., December 18, 1997) 
under the provisions of  38 U.S.C.A. § 5110(b)(2) and  
38 C.F.R. §§ 3.400(o)(2) if, based upon the evidence, it was 
factually ascertainable that the increase in the severity of 
that disability had occurred within one year of the date of 
receipt of his claim for increase.  

In addition, where compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  See 38 U.S.C.A. § 5110(g);  
38 C.F.R. § 3.114(a).

During the pendency of this appeal, VA revised the criteria 
for evaluating diabetes mellitus, previously codified at 
38 C.F.R. Part 4, § 4.119, Diagnostic Code 7913.  Those 
revised rating criteria became effective June 6, 1996.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
RO concluded that the revised provisions of 38 C.F.R. Part 4, 
§ 4.119, Diagnostic Code 7913, effective June 6, 1996, 
constituted new and liberalizing criteria for the evaluation 
of diabetes mellitus at the 40 percent level.  Based upon 
that conclusion, the earlier effective date of June 6, 1996, 
was established for the grant of an increased 40 percent 
evaluation for diabetes mellitus.  That determination was 
based upon the finding that the medical evidence of record 
showed that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue, and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  

The Board notes that the appellant has continued his appeal 
for an effective date prior to June 6, 1996, for the 
assignment of an increased evaluation of 40 percent for his 
service-connected diabetes mellitus, and has offered 
testimony to that end.  However, the rating decision of 
December 1980 granting a 10 percent rating for diabetes 
mellitus, effective January 1980, and the rating decision of 
April 1994 granting an increased rating of 20 percent for 
that disability, effective September 1992, have become final.  
Based upon the facts in this case, and with application of 
the law and regulations set out above, the claimant has been 
assigned the earliest possible effective date for the 
increased rating of 40 percent consistent with applicable law 
and regulations governing the effective dates of increased 
ratings.  Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  
Sabonis V. Brown,  6 Vet. App. 426, 430 (1994).  

Entitlement to a Rating in Excess of 40 Percent for Diabetes 
Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The rating criteria in effect prior to June 6, 1996, provided 
that diabetes mellitus is rated as 40 percent disabling when 
moderately severe, requiring large insulin dosage, restricted 
diet, and careful regulation of activities, i.e., avoidance 
of strenuous occupational or recreational activities; as 60 
percent disabling when severe, with episodes of ketoacidosis 
or hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  38 C.F.R. Part 4, § 4.119, 
Diagnostic Code 7913 (1996).  

The revised criteria for evaluating diabetes mellitus, in 
effect on and after June 6, 1996, provided that diabetes 
mellitus is rated as 40 percent disabling when requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is assigned when requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. Part 4, 
§ 4.119, Diagnostic Code 7913, effective June 6, 1996.  

As noted, a rating decision of May 1999 increased the 
evaluation for the veteran's service-connected diabetes 
mellitus from 20 percent to 40 percent disabling, effective 
December 18, 1998, the date of receipt of his claim for an 
increased rating.  On appeal, an earlier effective date of 
June 6, 1996, has been assigned for the increased evaluation 
of 40 percent for his service-connected diabetes mellitus.  
The Board must now review the evidence of record on and after 
June 6, 1996, and determine whether a rating in excess of 40 
percent is warranted for that disability.  

The medical and other evidence of record on and after June 6, 
1996, includes outpatient treatment records from VA's Eugene 
Clinic in Eugene, Oregon, dated from May 1996 to January 
1999; outpatient treatment records from the VAMC, Roseburg, 
dated from March 1997 to May 1999; private treatment records 
from McKenzie-Willamette Hospital, dated in August 1997; lay 
statements from members of the veteran's family, a long-time 
associate, and a co-worker, received in February 1999; a June 
1999 report of special VA examination for diabetes melitis; 
and the veteran's testimony at his May 2001 hearing held at 
the RO before the undersigned traveling Member of the Board.  

The veteran was seen for outpatient treatment at the VAMC, 
Roseburg, and at the VA's Eugene Clinic during the period 
from May 1996 through May 1999, and no limitation of diet or 
exercise was shown during that period.  Outpatient treatment 
records from the VA's Eugene Clinic, dated in May 1996, show 
that his weight was 169 pounds and stable, and his fundi, 
feet and peripheral pulses were normal, while in March 1997, 
his weight was 172 and his fundi, feet and peripheral pulses 
continued to be normal.  Records from the VAMC, Roseburg, 
dated in March 1997 noted that the veteran was seen for a 
routine check up; that his last visit was in May 1996; that 
he had missed his last two visits due to work; and that his 
blood sugar 
was "well-controlled."  He reported a morning blood sugar 
of 102 and that he was taking 7 regular and 45 NPH units of 
insulin subcutaneously at 6:45 a.m., with decrease to 68 at 
the time of his arrival in the clinic.  The veteran stated 
that he often has low blood sugar, but "feels fine", and 
that he is not symptomatic.  It was noted that he refused to 
split his dosage.  Examination disclosed good color, 
temperature, and post-tibiale pulses in the feet, with no 
lesions, and he denied pain or parathesias in the lower 
extremities, while a recent eye examination had shown no 
evidence of diabetic retinitis.  It was indicated that the 
veteran was unconcerned about blood sugar levels of 20; that 
he went to work without eating and sent a co-worker for a 
sausage and egg biscuit; and that the veteran was not 
receptive to education regarding eating and hypoglycemic 
episodes.  VA outpatient clinic records dated in April 1997 
showed that the veteran uses table salt, smokes cigarettes, 
and drinks coffee three times daily, and denied dizziness, 
chest pain or headaches.  He took no anti-hypertensives, and 
did not monitor his blood pressure.  

Treatment records from Mc Kenzie-Willamette Hospital, dated 
August 25, 1997, show that the veteran was seen at 3:00 p.m. 
with complaints of "feeling funny", and with a glucose 
level of 34.  He was well-oriented, but his speech was slow 
and deliberate.  It was indicated that he had been eating 
snacks off and on all day, and had not really had lunch yet.  
The veteran stated that such episodes did not happen very 
often, and that he had been taking his regular dose of 
insulin, checking his blood sugar three times daily, and that 
he usually has good control.  He was well-developed, well 
nourished, alert, oriented, and in no acute distress.  He was 
given an injection of insulin, with rapid improvement in his 
mental status.  After the injection and eating a sandwich, 
his blood glucose level rose to 120.  The assessment was 
insulin reaction.  He was released in good condition at 4:15 
p.m.  

Outpatient treatment records dated in September 1997, show 
that the veteran was given CBG strips for use in testing 4 or 
5 times daily for hypoglycemic episodes and insulin 
adjustments.  It was noted that he had two recent episodes of 
severe hypoglycemia, one requiring at trip to the hospital 
(McKenzie-Willamette), the 
other responding to glucose gel and a candy bar.  He again 
declined to split his insulin dosage, although the reporting 
clinician recommended decreasing or splitting his morning 
dose  His last eye examination in March 1997 had disclosed no 
evidence of bilateral diabetic retinopathy.  His weight 
remained stable, and his insulin dosage was 7 regular units 
and 53 MPH units in the morning.  On a regular check up in 
March 1998, the veteran reported fewer hypoglycemic reactions 
since his last visit, denied eye or lower extremity symptoms, 
and his blood sugar was shown to be well-controlled.  He 
declined to split his morning dosage, and continued mid-
morning and afternoon snacks.  His diabetic flow sheet was 
cited, which showed no limitation of diet or exercise, and no 
abnormalities of the fundi, feet, or peripheral pulses.  

In May 1998, it was noted that the veteran was very active, 
and that he liked to keep busy.  It was further noted that 
his anti-insulin cell level was in the "good range" at 7.6 
percent, that his weight and activity level was good, and 
that he had fewer hypoglycemic episodes.  In September 1998 
and January 1999, his diabetic flow chart disclosed that his 
weight was stable, his eyes and peripheral pulses were 
normal, and there was no loss of sensation in the feet.  
Outpatient records dated in January 1999 noted that there had 
been no changes in the veteran's feet, no ulcers, weakness, 
or abnormal nails, and no loss of sensation.  

A February 1999 letter from a Nurse Practitioner at the VA's 
Eugene Clinic cited the veteran's history of diabetes 
mellitus, and stated that he was required to take insulin 
injections two and three times daily to regulate his glucose 
level.  She stated that the veteran was a slender individual, 
physically active, and that he tended to experience 
hypoglycemia in the mid-morning, and during the mid-
afternoon, and that he must coordinate his physical activity, 
caloric intake, and insulin injections to avoid hypoglycemic 
reactions.  She related that hypoglycemic episodes had been 
observed and documented in the clinic on several occasions, 
and that the veteran offered a history of multiple emergency 
calls to 911 by his family and employer "over the years."  
She cited VA clinic records showing that the veteran was seen 
on 5 occasions between January 1996 and January 1999 for 
glucose levels of 68, 68, 30, 92, and 57.  

VA outpatient treatment records, dated in May 1999, show that 
the veteran was physically active and not overweight, and 
that he averaged 40-50 NPH units daily.  He refused twice 
daily dosing due to a past incident of severe hypoglycemia 
during the night, and his blood sugar readings disclosed wide 
fluctuations between April 11 and May 19, 1999, ranging from 
25 on one occasion to a high of 305 on another.  In June 
1999, the record shows that the veteran was provided an 
insulin syringe for insulin injections twice daily.  

Lay statements from members of the veteran's family, a long-
time associate, and a co-worker, received in February 1999 
were to the effect that the veteran's diabetes mellitus 
caused episodes ranging from minor incidents of low blood 
sugar, treated with glucose tablets, to events requiring 
insulin injections, or that he be seen at a hospital, and 
that he was required to take two or three injections of 
insulin on a daily basis.  Several individuals indicated that 
the veteran had to regulate his diet and activities, and that 
his disability caused problems with his job and his 
activities of daily living.  His co-worker noted that the 
veteran's employment involved doing physically difficult 
work.  A long-time associate stated that the veteran had to 
watch his diet and activities closely, closely monitor his 
blood sugar, and take injections daily, sometimes multiple 
injections.  The veteran's spouse stated that the veteran had 
to take two or three shots daily, to avoid major or minor 
problems.  His brother stated that the veteran has had to 
take his insulin injections two times daily for as long as he 
has been diabetic; that he takes an injection in the morning, 
monitors his blood sugar multiple times during the day, but 
continues to experience major or minor reactions, with 
disorientation and limitation of physical activities.  He 
related that the veteran did not have the strength and 
stamina to participate in many activities he enjoys.  

A report of special VA examination for diabetes mellitus, 
conducted in June 1999, cited the veteran's statement that he 
takes 10 units of regular insulin and 40 units of NPH insulin 
in the morning and 3 to 5 units of regular insulin and 20 
units of NPH before the evening meal.  He related that his 
weight was stable and his strength was good, and noted that 
he checks his blood sugar 2 to 5 times daily, and visits his 
health care professional once every six months.  The veteran 
asserted that he was on a 3,000 calorie diet, had limited 
endurance, and limited his exertional activities, while 
denying visual or vascular problems, cardiac symptoms, or 
anal pruritus or loss of strength.  He stated that he 
occasionally noticed hypoglycemic symptoms of weakness, 
shakiness or mental confusion, but last lost consciousness in 
November 1998, and that he had been to the hospital 
approximately six times since the onset of diabetes at age 
22, most recently at McKenzie-Willamette Hospital..  He did 
not wear glasses, and stated that his last eye examination 
was considered to be normal.  He further denied heart 
disease, palpitations, dizzy spells, kidney problems, 
nocturia, or erectile dysfunction.  

Examination disclosed that he stood 5 feet, 10 inches tall, 
weighed 168 pounds now and in the past year, and no 
abnormalities of posture or gait were reported.  His blood 
pressure was 142/88, pulse rate was 72, and his 
cardiovascular examination was normal.  Pupils were equal and 
reactive to light, extraocular movements were within normal 
limits, and fundoscopy disclosed no retinopathy.  Examination 
of the femoral, popliteal, dorsalis pedis, and posterior 
tibial arteries were within normal limits, bilaterally.  No 
respiratory abnormalities were noted on examination, and his 
skin was normal.  Neurologic examination disclosed that all 
cranial nerves were intact; and that he was awake, alert, and 
responsive, had good eye contact and a conjugate gaze, and no 
nystagmus or asterixis was found.  No motor , sensory or 
reflex deficits were found; however, upper extremity reflexes 
were not elicited.  Two-point discrimination was as follows: 
left thumb 4 mm.; left index finger 4 mm.; left middle finger 
2 mm.; left ring finger 4 mm.; and left little finger 5 mm.; 
while the right thumb was 5 mm.; right index finger 4 mm.; 
right middle finger 4 mm.; right ring finger 5 mm.; and right 
little finger 4 mm.  Laboratory tests showed that glucose 
level was 75 versus a normal range of 70-120.  The diagnosis 
was insulin-dependent diabetes mellitus, juvenile onset, with 
moderately frequent hypoglycemic episodes.  

At his hearing held at the RO in May 2001 before the 
undersigned traveling Member of the Board, the veteran 
testified that he was currently taking two shots of insulin 
daily and checking his blood sugar level three to five times 
daily; that doing strenuous physical things caused his blood 
sugar level to decrease; that when he has hypoglycemic 
reactions, he is normally able to counteract the reaction by 
taking glucose or eating a candy bar; and that he is 
currently taking the same amount of insulin that he was 
taking in 1980, but now splits the dosage between morning and 
evening.  He further testified that he controls his diet and 
limits his physical activities in order to decrease the 
frequency of his hypoglycemic reactions; that he is able to 
function with his blood sugar as low as 20; that he gets all 
his treatment at the VAMC, Roseburg, and the Eugene VA 
Clinic, and sees the doctor about every three to four months; 
and that he had worked for the same company for 18 years 
before leaving and taking his current job at Betts Truck 
Parts, where he has been employed for the past one and one-
half years.  A transcript of the testimony is of record.  

The Board has considered the veteran's appeal for a higher 
evaluation for his diabetes under the former and the newly-
revised criteria, and finds that either would yield the same 
disability evaluation.  The record does not show that the 
appellant's diabetes mellitus is severe, or that he has 
repeated episodes of ketoacidosis, or considerable loss of 
weight and strength, or mild diabetic complications such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances, as required for an increased 
evaluation of 60 percent under the criteria in effect prior 
to June 6, 1996.  Neither is there competent medical evidence 
showing that he requires insulin, and a restricted diet, and 
regulation of activities, or that episodes of ketoacidosis or 
hypoglycemic reactions require one or two hospitalizations 
per year, or that he is required to make twice a month visits 
to a diabetic care provider, or that he has any diabetic 
complications, as required for an increased evaluation of 60 
percent under the criteria in effect on and after June 6, 
1996.

To the contrary, the medical evidence of record is notably 
silent for any indication that the veteran's diabetes is 
severe, or that he has episodes of ketoacidosis, or 
considerable loss of weight or strength, or mild 
complications such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances, or 
that he has been placed on a diet, or that he is not 
physically able to conduct his activities.  To the same 
point, the medical evidence of record does not establish that 
the claimant's diabetes mellitus requires insulin, and a 
restricted diet, and regulation of his activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, as required for a 
60 percent evaluation under the revised regulations. 

Instead, the record shows that outpatient treatment records 
from the VAMC, Roseburg, and the VA's Eugene Clinic during 
the period from May 1996 through May 1999 disclose no 
limitation of diet or exercise during that period, his weight 
remained stable, and fundi, feet and peripheral pulses were 
normal.  The veteran stated that he often has low blood 
sugar, but "feels fine", and that he is not symptomatic at 
68.  The record also shows that the veteran was unconcerned 
about blood sugar levels of 20; that he went to work without 
eating and sent a co-worker for a sausage and egg biscuit; 
and that the veteran was not receptive to education regarding 
eating and hypoglycemic episodes.  VA outpatient clinic 
records dated in April 1997 showed that the veteran uses 
table salt, smokes cigarettes, and drinks coffee three times 
daily, and denied dizziness, chest pain or headaches.  The 
August 1997 treatment records from McKenzie-Willamette 
Hospital show that the veteran had been eating snacks off and 
on all day, and had not really had lunch yet.  None of that 
evidence shows that the claimant is on a restricted diet, and 
the Board finds that his statement to the VA examiner in June 
1999 that he is on a 3,000 calorie diet is unsubstantiated in 
the medical record.  

Neither does the medical record establish that the veteran's 
hypoglycemic reactions require one or two hospitalizations 
per year.  In fact, there is no record of the veteran's 
hospitalization at any time since May 1980, and only a single 
instance of his going to a hospital for treatment (but not 
admission) in August 1997.  As to the frequency of his 
medical visits to a diabetic care provider, records dated in 
March 1997 show that the veteran's last visit was in May 
1996, and that his blood sugar was "well-controlled."  
Thereafter, he was seen in September 1997, failed to report 
in December 1997, and was seen in March and May 1998, and in 
January and May 1999.  That record (eight visits between May 
1996 and May 1999, inclusive) does 
not show twice a month visits to a diabetic care provider.  
In addition, on VA examination in June 1999 the veteran 
stated that he visits his diabetic care provider once every 
six months.  

While the veteran claims that he has a high frequency of 
hypoglycemic episodes. the August 1997 treatment records from 
Mc Kenzie-Willamette Hospital cite his statement that his 
hypoglycemic episodes did not happen very often, and that he 
had been taking his regular dose of insulin, checking his 
blood sugar three times daily, and that he usually has good 
control.  On a regular check up in March 1998, the veteran 
reported fewer hypoglycemic reactions since his last visit, 
while in May 1998, it was noted that the veteran was very 
active, that he liked to keep busy; that his anti-insulin 
cell level was in the "good range"; that his weight and 
activity level was good; and that he had fewer hypoglycemic 
episodes.  

The February 1999 letter from a Nurse Practitioner at the 
VA's Eugene Clinic cited the veteran's history of diabetes 
mellitus, and stated that he was required to take insulin 
injections two and three times daily to regulate his glucose 
level.  That assertion is not supported in the medical 
record, which states unequivocally in several notations that 
the veteran declined to split his morning dose, and that he 
takes his injection at 6:45 in the morning.  To the same 
point, outpatient records dated in May 1999 show that the 
veteran refused twice daily dosing due to a past incident of 
severe hypoglycemia during the night.  She further stated 
that the veteran was physically active, although he must 
coordinate his physical activity, caloric intake, and insulin 
injections to avoid hypoglycemic reactions.  That statement 
does not show, or tend to show, that the veteran is on a 
restricted diet, or that he is required to regulate his 
activities.  While she cited VA clinic records showing that 
the veteran was seen on 5 occasions between January 1996 and 
January 1999 for glucose levels of 68, 68, 30, 92, and 57, 
the Board notes that 92 is not a suboptimal blood sugar 
level, but is within the normal range; that the veteran has 
indicated that he is asymptomatic with blood sugar levels as 
low as 20; and that symptoms of hypoglycemia have not been 
reported in the claimant at the indicated levels.  

Records as recent as May 1999 showed that the veteran was 
physically active and not overweight, while the VA 
examination in June 1999 disclosed that his weight was stable 
and his strength was good, and that he denied visual or 
vascular problems, cardiac symptoms, anal pruritus or loss of 
strength, heart disease, palpitations, dizzy spells, kidney 
problems, nocturia, or erectile dysfunction.  He stated that 
he occasionally noticed hypoglycemic symptoms of weakness, 
shakiness or mental confusion, but last lost consciousness in 
November 1998; that he had been to the hospital approximately 
six times since the onset of diabetes (May 1980), most 
recently at McKenzie-Willamette Hospital; and that he did not 
wear glasses and his last eye examination was considered 
normal.  Examination disclosed no motor, sensory or reflex 
deficits other than the examiner's inability to elicit 
reflexes in the upper extremities, a finding which was not 
shown to be related to the disability at issue.  There were 
no clinical findings of diabetic retinopathy, diabetic 
neuropathy, or any other recognized complications of diabetes 
mellitus.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
While the Board has considered the veteran's testimony and 
the lay statements from the members of the veteran's family 
and others, to the extent that those records state that he 
had or was diagnosed with diabetes mellitus in service, or 
lost weight, or had lost weight at the time of service 
separation, or otherwise manifested diabetes during service, 
such evidence is not credible.  In fact, the veteran's 
service entrance examination was negative for blood sugar, 
his service medical records reflect no elevated blood sugar 
levels, and his service separation examination disclosed no 
abnormalities or complications related to diabetes mellitus, 
and a negative blood sugar level.  Further, the veteran's 
weight increased while in service (141-143 pounds), and the 
record shows that he stated during his initial 
hospitalization in May 1980 that his weight loss had begun 
two months previously.  Service connection for diabetes 
mellitus was granted presumptively, not on the basis of 
inservice diagnosis.  In addition, lay assertions that the 
veteran was taking multiple injections of insulin daily since 
he was diagnosed with diabetes are specifically contradicted 
by the medical record.  Statements that he is required to 
carefully regulate his diet and activities are likewise 
contradicted by the outpatient medical records created by his 
diabetic care providers.  Such assertions militate against 
the credibility of the lay statements submitted.  

Self interest may effect the credibility of testimony, 
although not the competency to testify.  Cartwright v. 
Derwinski,  2 Vet. App. 24, 25 (1991).  An appellant's sworn 
statement, unless specifically found incredible or 
sufficiently rebutted, may serve to place the evidence in 
equipoise.  The veteran's assertions regarding the date of 
onset of diabetes mellitus, or his 3,000 calorie diet, or his 
regulation of his physical activities, are specifically 
rebutted in the medical record.  On that basis, the Board 
finds that the claimant is not a credible witness or a 
reliable historian.  

In addition, the Board finds that the veteran's service-
connected diabetes mellitus presents no exceptional or 
unusual disability picture such as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2001).  
He testified that he has been employed on a full-time basis 
for at least the last 20 years, including a period of 18 
years in the same job, and lay statements show that he is 
capable of performing physically demanding work.  Further, 
his last documented hospitalization was in May 1980.  The 
Board concludes that the evidence of record does not reflect 
any factor which takes the veteran outside of the norm, or 
which presents an exceptional or unusual disability picture.  
See Moyer v. Derwinski, 2 Vet,. App. 289, 293 (1992);  see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an effective date prior to June 
6, 1996, for the assignment of a 40 percent evaluation for 
diabetes mellitus is not warranted, and that an evaluation in 
excess of 40 percent for diabetes mellitus is not warranted.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to June 6, 1996, for the assignment 
of a 40 percent evaluation for diabetes mellitus is denied.

An evaluation in excess of 40 percent for diabetes mellitus 
is denied.



		
	G. H.  Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

